Per Curiam.
Plaintiff brought an action on a book account to recover charges for interstate shipping services. Defendant contended that it had paid for the services in accordance with an agreement between the parties based on the quotation of a rate by an employee of plaintiff over the telephone. On the basis of a stipulation of facts the trial court concluded in a published opinion, Time-DC Inc. v. Tappin’s, Inc., 126 N. J. Super. 179 (Cty. D. Ct. 1973), that plaintiff was entitled to recover in accordance with the rate filed by the carrier with the Interstate Commerce Commission and was not bound by the lower rate quoted by its employee.
We affirm essentially for the reasons expressed by the trial court in its opinion. We have also considered the additional contentions raised by defendant on appeal relating to the status of the pleadings and the jurisdiction of the courts of the State of New Jersey and find them to be without merit.
Affirmed.